Name: Commission Regulation (EC) No 1277/2001 of 28 June 2001 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  animal product;  regions of EU Member States;  trade
 Date Published: nan

 Avis juridique important|32001R1277Commission Regulation (EC) No 1277/2001 of 28 June 2001 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector Official Journal L 176 , 29/06/2001 P. 0003 - 0005Commission Regulation (EC) No 1277/2001of 28 June 2001amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EEC) No 1725/92(3), as last amended by Regulation (EC) No 987/2001(4), on the one hand, fixes a forecast supply balance for Madeira for the products of pigmeat which benefit from an exemption from the duty on direct imports on products from third countries or from an aid for deliveries originating in the rest of the Community, and on the other hand, the quantities of pure-bred breeding animals originating in the Community which qualify for aid for the development of the production potential of the Azores and Madeira.(2) In order to determine the forecast supply balance for Madeira and the aids for the products coming from the Community for the 2001/02 marketing year, and in order to continue satisfying demand for pigmeat requirements, it is necessary to amend Regulation (EEC) No 1725/92.(3) Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Annexes I, II and III to Regulation (EEC) No 1725/92 are replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 179, 1.7.1992, p. 95.(4) OJ L 138, 22.5.2001, p. 3.ANNEX"ANNEX IForecast supply balance for Madeira regarding products from the pigmeat sector for the period 1 July to 31 December 2001>TABLE>ANNEX IIAmounts of aid granted for products referred to in Annex I and coming from the Community market>TABLE>NB:The product codes as well as the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p 1).ANNEX IIIPART 1Supply in the Azores of pure-bred breeding pigs originating in the Community for the period 1 July to 31 December 2001>TABLE>PART 2Supply in Madeira of pure-bred breeding pigs originating in the Community for the period 1 July to 31 December 2001>TABLE>"